IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00138-CR

TYRELL MARTAVIS BRUMLEY,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 21st District Court
                             Burleson County, Texas
                              Trial Court No. 14,869


                         MEMORANDUM OPINION


      Tyrell Brumley entered a plea of guilty to the offense of aggravated assault with a

deadly weapon. The trial court deferred an adjudication of guilt and placed Brumley on

community supervision for seven years. On September 6, 2017, the State filed a motion

to revoke community supervision and adjudicate alleging Brumley violated several of

the terms and conditions of his community supervision. The trial court found that

Brumley violated conditions 1-A, 1-B, 1-C, 4, 18, 22, 25, and 26 of his community
supervision, adjudicated Brumley guilty of the offense of aggravated assault with a

deadly weapon, and assessed punishment at 10 years confinement and a $700 fine. We

affirm.

          In the sole issue on appeal, Brumley argues that the trial court abused its discretion

in revoking his community supervision. The Court of Criminal Appeals has held that the

State must prove a violation of community supervision by a preponderance of the

evidence and that proof of any one of the alleged violations is sufficient to uphold the

trial court's decision to revoke community supervision. Cardona v. State, 665 S.W.2d 492,

493 (Tex.Crim.App.1984) (burden of proof is by preponderance of the evidence); Moore v.

State, 605 S.W.2d 924, 926 (Tex.Crim.App. 1980) ("one sufficient ground for revocation

will support the court's order to revoke probation"). We review a trial court's decision to

revoke community supervision under an abuse of discretion standard. Cardona v. State,
665 S.W.2d at 493.

          The State alleged in its motion to revoke community supervision and adjudicate

guilt that Brumley violated the conditions of his community supervision requiring him

to report to his supervision officer as directed, perform community service, submit to a

substance abuse evaluation, submit to anger management classes, and report to MHMR.

Brumley’s supervision officer testified at the hearing that Brumley became noncompliant

with the condition that he report to his supervision officer and that he missed his last

three scheduled appointment. The supervision officer further testified that Brumley did


Brumley v. State                                                                          Page 2
not complete his community service hours, that he did not submit to a substance abuse

evaluation, that he did not attend anger management classes and that he missed

appointments with MHMR. We find that the trial court did not abuse its discretion in

revoking Brumley’s community supervision. We overrule the sole issue on appeal.

       We affirm the trial court’s judgment.




                                               AL SCOGGINS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed November 7, 2018
Do not publish
[CR25]




Brumley v. State                                                               Page 3